              Case 2:17-cv-00094-RAJ Document 329 Filed 01/24/20 Page 1 of 4




                                                           THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    ABDIQAFAR WAGAFE, et al., on behalf               No. 2:17-cv-00094-RAJ
      of themselves and others similarly situated,
 9                                                      PLAINTIFFS’ MOTION TO SEAL
                             Plaintiffs,                HYATT DECLARATION AND
10                                                      ATTACHED EXHIBIT IN SUPPORT OF
             v.                                         MOTION TO COMPEL NAMED
11                                                      PLAINTIFFS’ A-FILES
      DONALD TRUMP, President of the
12    United States, et al.,                            Noting Date: January 24, 2020
13                           Defendants.
14
                                           I.   INTRODUCTION
15
            Plaintiffs respectfully request leave to keep the Declaration of Heath Hyatt in Support of
16
     Plaintiffs’ Motion to Compel Named Plaintiffs’ A-Files (“Hyatt Declaration”) and the attached
17
     exhibit under seal. On January 24, 2020, Plaintiffs filed a Reply in support of Plaintiffs’ Motion
18
     to Compel information in Named Plaintiffs’ A-Files that appears to be particularly relevant to
19
     Plaintiffs’ challenge of the Controlled Application Review and Resolution Program (“CARRP”)
20
     and related extreme vetting programs. In support of that motion, Plaintiffs filed the Hyatt
21
     Declaration with attached Exhibit A. Exhibit A includes documents produced to Plaintiffs under
22
     an Attorneys-Eyes-Only Order (Dkt. 274), and the Declaration includes information from those
23
     documents.
24

25
26
     PLAINTIFFS’ MOTION TO SEAL HYATT DECLARATION
     AND ATTACHED EXHIBIT ISO PLAINTIFFS’ MOTION                              Perkins Coie LLP
     TO COMPEL                                                            1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 329 Filed 01/24/20 Page 2 of 4




 1            Defendants maintain the Attorneys Eyes Only designation of these documents and
 2   information even after meeting and conferring with Plaintiffs. Plaintiffs have provisionally filed
 3   the Hyatt Declaration and attached Exhibit A under seal.
 4                                       II.          CERTIFICATION
 5            Pursuant to LCR 5(g)(3)(A), Plaintiffs certify that the parties met and conferred
 6   telephonically regarding the need for this motion on January 24, 2020. The parties to this meet
 7   and confer included Nicholas Gellert, Heath Hyatt, and Paige Whidbee for Plaintiffs, and
 8   Brendan Moore, Ethan Kanter, Kathryn Davis, and possibly other Department of Justice counsel
 9   for Defendants. The parties also exchanged electronic correspondence regarding this motion.
10   Defendants have requested that the request to seal be made by motion.
11                                             III.    ARGUMENT
12            Plaintiffs move to keep under seal the Hyatt Declaration and attached Exhibit A because
13   includes documents produced to Plaintiffs under an Attorneys-Eyes-Only Order (Dkt. 274), and
14   the Declaration includes information from those documents. Defendants maintain the Attorneys
15   Eyes Only designation of these documents and information. Defendants will presumably file a
16   statement explaining why this material should remain under seal as required by LCR 5(g). See
17   LCR 5(g)(3) (“the party who designated the document confidential must satisfy subpart (3)(B) in
18   its response to the motion to seal or in a stipulated motion.”).
19

20

21

22

23

24

25
26
     PLAINTIFFS’ MOTION TO SEAL HYATT
     DECLARATION AND ATTACHED EXHIBIT ISO                                       Perkins Coie LLP
     PLAINTIFFS’ MOTION TO COMPEL                                         1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 2                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     147006510.1                                                               Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 329 Filed 01/24/20 Page 3 of 4




 1    Respectfully submitted,                        DATED: January 24, 2020

 2    s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
      Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
 3    ACLU Foundation of Southern California         s/ David A. Perez
      1313 W. 8th Street                             s/ Heath L. Hyatt__________
 4    Los Angeles, CA 90017                          Harry H. Schneider, Jr. #9404
      Telephone: (213) 977-5236                      Nicholas P. Gellert #18041
 5    jpasquarella@aclusocal.org                     David A. Perez #43959
                                                     Heath L. Hyatt #54141
 6    s/ Matt Adams                                  Perkins Coie LLP
      Matt Adams #28287                              1201 Third Avenue, Suite 4900
 7    Northwest Immigrant Rights Project             Seattle, WA 98101-3099
      615 Second Ave., Ste. 400                      Telephone: 206.359.8000
 8    Seattle, WA 98122                              HSchneider@perkinscoie.com
      Telephone: (206) 957-8611                      NGellert@perkinscoie.com
 9    matt@nwirp.org                                 DPerez@perkinscoie.com
                                                     HHyatt@perkinscoie.com
10    s/ Stacy Tolchin
      Stacy Tolchin (admitted pro hac vice)          s/ Trina Realmuto
11    Law Offices of Stacy Tolchin                   s/ Kristin Macleod-Ball
      634 S. Spring St. Suite 500A                   Trina Realmuto (admitted pro hac vice)
12    Los Angeles, CA 90014                          Kristin Macleod-Ball (admitted pro hac vice)
      Telephone: (213) 622-7450                      American Immigration Council
13    Stacy@tolchinimmigration.com                   1318 Beacon Street, Suite 18
                                                     Brookline, NA 03446
14    s/ Hugh Handeyside                             Telephone: (857) 305-3600
      s/ Lee Gelernt                                 trealmuto@immcouncil.org
15    s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
      Hugh Handeyside #39792
16    Lee Gelernt (admitted pro hac vice)            s/ John Midgley
      Hina Shamsi (admitted pro hac vice)            John Midgley #6511
17    American Civil Liberties Union Foundation      ACLU of Washington
      125 Broad Street                               P.O. Box 2728
18    New York, NY 10004                             Seattle, WA 98111
      Telephone: (212) 549-2616                      Telephone: (206) 624-2184
19    lgelernt@aclu.org                              jmidgley@aclu-wa.org
      hhandeyside@aclu.org
20    hshamsi@aclu.org
                                                     Counsel for Plaintiffs
21

22

23

24

25
26
     PLAINTIFFS’ MOTION TO SEAL HYATT
     DECLARATION AND ATTACHED EXHIBIT ISO                                 Perkins Coie LLP
     PLAINTIFFS’ MOTION TO COMPEL                                    1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 3                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     147006510.1                                                          Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 329 Filed 01/24/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2            I certify that on the date indicated below, I caused service of the foregoing document via

 3   the CM/ECF system, which will automatically send notice of such filing to all counsel of record.

 4            DATED January 24, 2020 at Washington, D.C.

 5                                                     By: s/ Heath Hyatt
 6                                                     Heath Hyatt, WSBA No. 54141
                                                       Perkins Coie LLP
 7                                                     1201 Third Avenue, Suite 4900
                                                       Seattle, WA 98101-3099
 8                                                     HHyatt@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
     CERTIFICATE OF SERVICE
     (No. 2:17-cv-00094-RAJ) – 1                                               Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     147006510.1                                                                Fax: 206.359.9000
